 


114 HR 1037 IH: ETHICS Act of 2015
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1037 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2015 
Mr. Cicilline (for himself and Mr. Rigell) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To require all Members, officers, and employees of the House of Representatives to complete annual ethics training, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ensuring Trust and Honorability in Congressional Standards Act of 2015 or the ETHICS Act of 2015.   2.Mandatory annual ethics training for Members, officers, and employees of the House of Representatives (a)Training ProgramThe Committee on Ethics of the House of Representatives shall conduct ongoing ethics training and awareness programs for Members, officers, and employees of the House of Representatives. 
(b)Timing for Completion of ProgramDuring each session of Congress in which a Member, officer, or employee serves in or is employed by the House of Representatives, the Member, officer, or employee shall complete a program conducted by the Committee on Ethics under this section not later than the last day of the session, except that— (1)an individual who did not serve or who was not employed in the previous session of Congress, or whose service or employment begins after the first day of the session, shall complete the program not later than 60 days after the individual’s service or employment begins; and 
(2)during the session of Congress in which this Act is enacted into law, each Member, officer, and employee shall complete the program not later than the last day of the session or 60 days after the date of the enactment of this Act, whichever occurs earlier. (c)Member DefinedIn this Act, the term Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress.  
 
